Exhibit 8.1 Significant subsidiaries Dynagas Operating LP Marshall Islands Holding Company 100% Dynagas Operating GP LLC Marshall Islands General Partner of Dynagas Operating LP 100% Dynagas Equity Holding Ltd. Liberia Holding Company 100% Quinta Group Corp. Nevis Holding Company 100% Pelta Holdings S.A. Nevis Holding Company 100% Pegasus Shipholding S.A. Marshall Islands Vessel Owning 100% Seacrown Maritime Ltd. Marshall Islands Vessel Owning 100% Lance Shipping S.A. Marshall Islands Vessel Owning 100%
